In an action to recover damages for personal injuries, etc., the defendant City of New York appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated December 16, 1996, which denied its motion to compel the plaintiffs to produce authorizations allowing it to obtain the academic records of the infant plaintiffs siblings.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion by denying the appellant’s motion to compel the plaintiffs to produce the requested authorizations. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.